              Case 5:18-md-02827-EJD Document 424 Filed 05/12/20 Page 1 of 3




 1   Kenneth C. Johnston
 2
     kjohnston@johnstonpratt.com
     Robert W. Gifford
 3   rgifford@johnstonpratt.com
     JOHNSTON CLEM GIFFORD PLLC
 4   1717 Main Street, Suite 3000
     Dallas, Texas 75201
 5
     Telephone: (214) 974-8000
 6   Facsimile: (972) 474-1750

 7   Plaintiffs’ Executive Committee
     Counsel for Plaintiffs Jennifer Bond, David Haury,
 8
     Alberto R. Marzana, John Rufty, III,
 9   Ryan Young, Elisa Gaudio, Alfred LaNasa,
     Neil McInnis, J. Scott Archer, Mark Miller,
10   Chris Spearman, Craig Stanford, and
     Corporación Nacional De Consumirdores Y Usuarios De Chile
11

12
                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
14

15     IN RE: APPLE, INC. DEVICE                            Case No. 5:18-md-02827-EJD
       PERFORMANCE LITIGATION
16
                                                           ADMINISTRATIVE REQUEST TO
17                                                         APPEAR TELEPHONICALLY
                                                           AND [PROPOSED] ORDER
18

19
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
20

21           Pursuant to this Court’s standing order for civil cases, the undersigned counsel, Kenneth C.

22   Johnston, a Court-appointed member of the Plaintiffs’ Executive Committee (Dkt. No. 99 at 4-5),
23
     and Robert W. Gifford, attorneys of record for Plaintiffs Jennifer Bond, David Haury, Alberto R.
24
     Marzana, John Rufty, III, Ryan Young, Elisa Gaudio, Alfred LaNasa, Neil McInnis, J. Scott Archer,
25
     Mark Miller, Chris Spearman, Craig Stanford, and Corporación Nacional De Consumirdores Y
26

27   Usuarios De Chile, respectively request permission to appear telephonically at the preliminary hearing

28   on the Named Plaintiffs’ Motion for Preliminary Approval of Settlement [Dkt. 415] and Defendant



     ADMINISTRATIVE REQUEST TO APPEAR TELEPHONICALLY AND [PROPOSED] ORDER                           PAGE 1
              Case 5:18-md-02827-EJD Document 424 Filed 05/12/20 Page 2 of 3



     Apple, Inc.’s Statement in Support of Motion for Preliminary Approval of Proposed Settlement [DKt.
 1

 2   417] scheduled for preliminary hearing on Friday, May 15, 2020, at 10:00 a.m. (PST).

 3           Good cause exists for granting this request. The Court has invited counsel to attend status
 4
     conferences in this matter, recognizing that compensation for that time depends on preauthorization
 5
     by Co-Lead Counsel. [Dkt. 148 at 4]. The undersigned wish to remain appraised of the developments
 6
     at the preliminary hearing which may bear relevant to the work of Plaintiffs’ Executive Committee
 7

 8
     and all Plaintiffs’ counsel.

 9           Accordingly, the undersigned respectfully request permission to appear telephonically at the
10   May 15 preliminary hearing regarding the proposed settlement. A proposed order follows.
11
     Dated this 12th day of May, 2020.
12
                                                   Respectfully submitted,
13
                                                   JOHNSTON CLEM GIFFORD PLLC
14

15
                                                   By: s/ Kenneth C. Johnston
16                                                     Kenneth C. Johnston
                                                       Texas Bar No. 00792608
17
                                                       kjohnston@johnstonclem.com
18                                                     Admitted Pro Hac Vice
                                                       Robert W. Gifford
19
                                                       Texas Bar No. 24093543
20                                                     rgifford@johnstonrpatt.com
                                                       Admitted Pro Hac Vice
21
                                                   1717 Main Street, Suite 3000
22
                                                   Dallas, Texas 75201
23                                                 Telephone: (214) 974-8000
                                                   Facsimile: (972) 474-1750
24
                                                   Plaintiffs Executive Committee
25
                                                   Counsel for Plaintiffs Jennifer Bond, David Haury,
26                                                 Alberto R. Marzana, John Rufty, III, Ryan Young, Elisa
                                                   Gaudio, Alfred LaNasa, Neil McInnis, J. Scott Archer,
27                                                 Mark Miller, Chris Spearman, Craig Stanford, and
                                                   Corporación Nacional De Consumirdores Y Usuarios De
28
                                                   Chile


     ADMINISTRATIVE REQUEST TO APPEAR TELEPHONICALLY AND [PROPOSED] ORDER                            PAGE 2
              Case 5:18-md-02827-EJD Document 424 Filed 05/12/20 Page 3 of 3




 1
                               UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION
 3

 4     IN RE: APPLE, INC. DEVICE                           Case No. 5:18-md-02827-EJD
       PERFORMANCE LITIGATION
 5
                                                         ADMINISTRATIVE REQUEST TO
 6                                                       APPEAR TELEPHONICALLY
                                                         AND [PROPOSED] ORDER
 7

 8

 9                                                ORDER
10          For good cause shown, Kenneth C. Johnston’s and Robert W. Gifford’s administrative request
11
     to appear telephonically at the preliminary hearing regarding the proposed settlement on May 15, 2020
12
     is GRANTED. The applicant counsel should contact Court-Call and make arrangements to participate
13
     by telephone.
14

15   IT IS SO ORDERED.

16   Dated: May ___, 2020.
17

18

19                                                 HONORABLE EDWARD J. DAVILA
20

21

22

23

24

25

26

27

28
